DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a physical resource distribution document configured to", “a data storage or access mechanism” and “a data receiver mechanism” in claim 1, “image-capturing device” in claims 3 and 5 and “short-range wireless tag” in claims 6 and 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding either structure, material, or acts to the function described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure can be found in paragraph [0025] that discloses “the present invention may be embodied as a system, a method, a computer program product or a combination of the foregoing. Accordingly, embodiments of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware,Page 7 of 31 AttyDktNo: 9066US1.014033.3449 resident software, micro-code, etc.), or an embodiment combining software and hardware aspects that may generally be referred to herein as a "system."”, paragraph [0035] that discloses “a short-range wireless tag/chip, such as a Near-Field hard-copy bill or the like”, paragraph [0007] that discloses “the data receiver mechanism further defines an image-capturing device configured to capture an image” and paragraph [0058] that discloses “an image-capturing device 380-B (e.g., camera or the like)”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1 and 11 (line# refers to claim 1):
Line 5, “the physical document” lacks antecedence basis. It is uncertain if this term intent to refer to “a physical resource distribution document” as cited in claim 1, line 2.
	In lines 5-7, the claim recites “a data storage or access mechanism…stores or provides access to instruction for subsequent resource distribution”. It is not clearly indicated where “instruction” originated (i.e., is “instruction” in physical resource distribution document, data storage, mobile communication device or anywhere?). It is clearly indicated how the physical resource distribution document, data storage and instructions are related to each other for authorizing distribution of the resources.

As per claims 2 and 12 (line# refers to claim 2):
In line 5, it recites the phrase “a physical resource distribution document”. However, prior to this phrase at line 2, in claim 1, it recites “a physical resource distribution document”. Thus, it is unclear whether the second recitation of “a physical resource distribution document” is the same or different from the first recitation of “a physical resource distribution document”.

As per claim 3:
	In lines 2-4, it recites “image-capturing device configured to capture an image…and wherein the processor is configured to read the computer-readable indicia identifying the instruction”. It is not clearly indicated how the image of the computer-readable indicia and instructions are related to each other (i.e., read the [captured] computer-readable indicia to identifying the instruction? the image is the instruction? How image and instructions are related?). 

As per claims 4, 6-7, 10 and 13-14, 17-18 (line# refers to claim 4):
In line 5, it recites the phrase “a physical resource distribution document”. However, prior to this phrase at claim 1, line 2, it recites “a physical resource distribution document”. Thus, it is unclear whether the second recitation of “a physical resource distribution document” is the same or different from the first recitation of “a physical resource distribution document”.

As per claims 5, 8-9, 15-16 and 19-20:
They are system, apparatus and method claims that depends on claims 1, 11 and 18 above. Therefore, they have same deficiencies as claims 1, 11 and 18 above.


Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-20 of copending application 16/399,709 in view of Balsan (US. Patent. 8,346,210 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 11 of the instant application, the following table compares these claims 1, 6 and 10-11 of the copending application 16/399,709. The differences have been bolded and underlined.
Instant Application
16/399,709
1. A system for facilitating electronic resource distribution, the system comprising: 

a physical resource distribution document configured to 



authorize distribution of resources from a resource provider to a resource recipient identified on the physical resource distribution document; 













a data storage or access mechanism disposed on or within the physical document, wherein the data storage or access mechanism stores or provides access to instructions for 





subsequent resource distributions between the resource provider and the resource recipient to be, at least one of, requested and processed electronically absent the physical resource distribution document; and 


a mobile communication device including a memory, a processor in communication with the memory and a data receiver mechanism in communication with the processor and configured to receive or provide access to the instructions for 
















subsequent resource distributions between the resource provider and the resource recipient to be, at least one of, requested and processed absent issuance of a physical resource distribution document.



11. An apparatus for facilitating electronic resource distribution, the apparatus comprising: 

a physical resource distribution document configured to 


authorize distribution of resources from a resource provider to a resource recipient identified on the physical resource distribution document; and 













a data storage or access mechanism disposed on or within the physical document, wherein the data storage or access mechanism stores or provides access to instructions for 







subsequent resource distributions between the resource provider and the resource recipient to be, at least one of, requested and processed electronically absent the physical resource distribution document.


a physical document having indicia configured to request a resource distribution; 


services to activate, modify, or otherwise manage the services on the UEs 101a-101n. In certain embodiments, the services platform 107 also interacts with the network billing system 109 to coordinate payment and billing for the services; Col 12, Table 2, scenario (3) Bearer tag 105 is used to trigger authorization to download an application; Fig. 9a, 901 Consumer taps the device to the NFC tag to activate the service).


a short-range wireless tag embedded within the physical document and storing first instructions configured for at least one of requesting electronic processing of the resource distribution or completing electronic processing of the resource  

(see claim 6)






a mobile communication device including a memory, a processor in communication with the memory and a short-range wireless receiver in communication with the processor and configured to, in response to the mobile communication device being within a prescribed near- field distance of the short-range wireless tag, (i) read the first instructions for at least one of requesting electronic processing of the resource distribution or 

(ii) launch a mobile application on the mobile application device and load the request in the mobile application including loading the resource distribution amount and at least one of the request identifier and the requesting party identifier.


6. (Original) The system of Claim 1, wherein the short-range wireless tag stores second instructions for configured to arrange subsequent requests for resource distribution to occur absent issuance of a physical document requesting resource distribution.


10. (Currently Amended) An apparatus for facilitating resource distribution, the apparatus comprising: 

a physical document having indicia configured to request a resource distribution; and 

(Balsan, Col 4, lines 44-51, the services platform 107 links the service information contained in the bearer tags 105a-105n with their corresponding services to activate, modify, or otherwise manage the services on the UEs 101a-101n. In certain embodiments, the services platform 107 also interacts with the network billing system 109 to coordinate payment and billing for the services; Col 12, Table 2, scenario (3) Bearer tag 105 is used to trigger authorization to download an application; Fig. 9a, 901 Consumer taps the device to the NFC tag to activate the service).


a Near-Field Communication (NFC) tag embedded within the physical document storing first instructions configured for at least one of requesting electronic processing of the resource distribution or completing electronic processing of the resource distribution, wherein the first instructions include a request identifier, requesting party identifier, and a resource distribution amount.

11. (Original) The apparatus of Claim 10, wherein the short-range wireless tag stores second instructions for requesting that a user of the mobile communication device arrange subsequent requests for resource distribution to occur absent issuance of a physical document requesting resource distribution


Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application ‘709’ is narrower than the instant a short-range wireless tag embedded within the physical document” in claim 1 and “a Near-Field Communication (NFC) tag embedded within the physical document” in claim 10 which have the same meaning compare to “a data storage or access mechanism disposed on or within the physical document” of claims 1 and 11 of the instant application. The term “shot-range wireless tag” and “Near-Field Communication (NFC) tag” which are the same thing just different words compare to “a data storage” since they are all within the physical document. 

In addition, the copending application 16/399,709 does not explicitly claim:
 	authorize distribution of resources from a resource provider to a resource recipient identified on the physical resource distribution document.

However, Balsan teaches authorize distribution of resources from a resource provider to a resource recipient identified on the physical resource distribution document (Balsan, Col 4, lines 44-51, the services platform 107 links the service information contained in the bearer tags 105a-105n with their corresponding services to activate, modify, or otherwise manage the services on the UEs 101a-101n. In certain embodiments, the services platform 107 also interacts with the network billing system 109 to coordinate payment and billing for the services; Col 12, Table 2, scenario (3) Bearer tag 105 is used to trigger authorization to download an application; Fig. 9a, 901 Consumer taps the device to the NFC tag to activate the service; [Examiner noted: the bearer tag contains the service subscription (as resources distribution) information that 

It would have been obvious to one having ordinary skill in the art before the invention was made to modify the claim of the copending application by including the step of “authorize distribution of resources from a resource provider to a resource recipient identified on the physical resource distribution document” as taught by Balsan. One of ordinary skilled would have been motivated to modify claim of copending application 16/399,709 in the manner described above for the purpose of clarifying the resource distribution which is between the resource provider and recipient and allowing the physical document to include the resource distribution information for authorization in order to improve the system efficiency and security.

Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balsan et al. (US. Patent. 8,346,210 B2) in view of Khan (US. Pub. 2011/0320293 A1).
 	Balsan was cited in the IDS filed on 02/04/2020.

As per claim 1, Balsan teaches the invention substantially as claimed including A system for facilitating electronic resource distribution (Balsan, Fig. 1, 100, 107 services platform, 101n user equipment (UE); Col 2, lines 17-19, FIG. 1 is a diagram of a communication system capable of managing services using bearer tags; Col 9, lines 25-28, the use of a one tap mode of operation for managing (e.g., activating, purchasing, subscribing, etc.) a service may improves overall convenience to the user when accessing the service), the system comprising: 
a physical resource distribution document configured to authorize distribution of resources from a resource provider to a resource recipient identified on the physical resource distribution document (Balsan, Fig. 1, 105n Bearer Tag; Fig. 6A, 601 Mobile Mail $4.99/month…Tap to subscribe; Col 3, lines 62-65, The bearer tags 105a-105n…printed on any of a variety of materials capable of supporting the tag (e.g., packaging material, a sticker, a poster, a card, etc.) (as physical resource distribution document); Col 4, lines 44-51, the services platform 107 links the service information contained in the bearer tags 105a-105n with their corresponding services to activate, modify, or otherwise manage the services on the payment and billing for the services; Col 12, Table 2, scenario (3) Bearer tag 105 is used to trigger authorization to download an application; Fig. 9a, 901 Consumer taps the device to the NFC tag to activate the service; [Examiner noted: the bearer tag contains the service subscription (as resources distribution) information that once taped by the consumer device to authorize the distribution of the services/resources from server platform to user equipment]); 
a data storage or access mechanism disposed on or within the physical document, wherein the data storage or access mechanism stores or provides access to instructions for subsequent resource distributions between the resource provider and the resource recipient (Balsan, Fig. 6A, 611; Col 3, lines 50-67, The system 100 also includes bearer tags 105a-105n with each bearer tag 105 corresponding, for example, to one or more services. In exemplary embodiments, the bearer tag 105 is a near field communication (NFC) tag (as data storage or access mechanism)…that contains information related to the one or more corresponding services. The service information contained in the bearer tag 105 may include, for instance, one or more service codes to identify the one or more services represented by the bearer tag 105. It is contemplated that in other embodiments, the bearer tag 105 may contain additional service related information (e.g., expiration date, use restrictions, etc.); Col 10, lines 48-56, the bearer tag may be configured to activate any dependent features (e.g., a data plan) in addition to the requested service. For example, bearer tag 601 may be used to subscribe to an Mobile Mail e-mail service. In this example, the services platform 107 is configured to require a data plan when subscribing to the subscription to a data plan along with activating the service [Examiner noted: the bearer tag/NFC provides access to instruction for the subscription (as subsequent resource distribution, also see Abstract, lines 7-9, initiates management of the one or more services based on the service information according to a predetermined or recurring billing arrangement) of the service between the service platform and UE]); and 
a mobile communication device including a memory, a processor in communication with the memory and a data receiver mechanism in communication with the processor (Balsan, Fig. 1, user equipment (UE); Col 1, lines 41-45, an apparatus comprising a processor and a memory storing executable instructions that if executed cause the apparatus to initiate determination of service information related to one or more services from a bearer tag; Col 3, lines 65-67, The UEs 101a-101n each include one or more readers capable of reading the bearer tags 105a-105n, e.g., a near field communication (NFC) reader), and configured to receive or provide access to the instructions for subsequent resource distributions between the resource provider and the resource recipient (Balsan, Fig. 7, 701, 703; Col 12, lines 48-60, the bearer tag 701 corresponds to an E-mail subscription service costing $4.99 per month with one month free on activation. The user of device 703 initiates a request to activate the E-mail service by tapping the device 703 on or near the bearer tag 701. The device 703 reads the NFC tag and requests activation of the service via, for example, the services platform 107. If this is a first tap 705 by the device 703 on the bearer tag 701, the services platform 107 processes the request and subscription).

Balsan fails to specifically teach the subsequent resource distributions requested and processed electronically absent issuance of a physical resource distribution document.

However, Khan teaches the subsequent resource distributions requested and processed electronically absent issuance of a physical resource distribution document (Khan, Fig. 1, 102 NFC device, 104 Smart poster (as physical resource distribution document), 108 transceiver; [0036] lines 1-13, the consumer or user has the option to save and/or store the order in wallet application 116 of NFC enabled device 102 for future reference and submission along with business card information that may be obtained from smart poster 104. Orders may be also organized within wallet application 116 based upon business card information such as business name, food characteristics or genres, store characteristics or genres (e.g., burgers, fondue, vegan, shoe store, book store, children store, etc.) In one embodiment, consumers may place new orders (as subsequent resource distributions (payment distribution between user and merchant)) from a merchant via wallet application 116 to execute a previously stored order and payment without interfacing NFC enabled device 102 with poster 104.(as requested and processed electronically absent issuance of a physical resource distribution document)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Balsan with Khan because Khan’s teaching of saving the order information within the NFC enabled device that allow future order to be processed without interfacing NFC enabled device with poster would have provided Balsan’s system with the advantage and capability to enable the user to easily placing the order without entering the store which Improving the processing speed of the resource (transaction/payment) distribution.

As per claim 2, Balsan and Khan teach the invention according to claim 1 above. Balsan further teaches wherein the data storage or access mechanism is further defined as computer-readable indicia disposed on the physical document, wherein the computer- readable indicia stores the instructions for subsequent resource distributions between the resource provider and resource recipient (Balsan, Col 3, lines 54-59, the bearer tag 105 is a near field communication (NFC) tag, radio frequency identification (RFID) tag…that contains information related to the one or more corresponding services. The service information contained in the bearer tag 105 may include, for instance, one or more service codes to identify the one or more services represented by the bearer tag 105; Col 4, lines 44-51, the services platform 107 links the service information contained in the bearer tags 105a-105n with their corresponding services to activate, modify, or otherwise manage the services on the payment and billing for the services; Col 12, Table 2, scenario (3) Bearer tag 105 is used to trigger authorization to download an application; Fig. 9a, 901 Consumer taps the device to the NFC tag to activate the service). In addition, Khan teaches the subsequent resource distributions requested and processed absent issuance of a physical resource distribution document (Khan, Fig. 1, 102 NFC device, 104 Smart poster (as physical resource distribution document), 108 transceiver; [0036] lines 1-13, the consumer or user has the option to save and/or store the order in wallet application 116 of NFC enabled device 102 for future reference and submission along with business card information that may be obtained from smart poster 104. Orders may be also organized within wallet application 116 based upon business card information such as business name, food characteristics or genres, store characteristics or genres (e.g., burgers, fondue, vegan, shoe store, book store, children store, etc.) In one embodiment, consumers may place new orders (as subsequent resource distributions (payment distribution between user and merchant)) from a merchant via wallet application 116 to execute a previously stored order and payment without interfacing NFC enabled device 102 with poster 104.(as requested and processed electronically absent issuance of a physical resource distribution document)).

As per claim 3, Balsan and Khan teach the invention according to claim 2 above. Balsan further teaches wherein the data receiver mechanism further comprises an image-capturing device configured to capture an image of the computer-readable indicia and wherein the processor is configured to read the computer-readable indicia to identify the instructions and execute the instructions (Balsan, Col 4, lines 34-38, A barcode reader relies on optical technology to read a barcode. Typically, the barcode reader's photo sensors optically scan a barcode to convert the bars comprising a barcode image into one or more alphanumeric characters. These characters then represent the code; Col 1, lines 41-45, an apparatus comprising a processor and a memory storing executable instructions that if executed cause the apparatus to initiate determination of service information related to one or more services from a bearer tag; Col 3, lines 65- Col 4, line 4, The UEs 101a-101n each include one or more readers capable of reading the bearer tags 105a-105n, e.g., a near field communication (NFC) reader…barcode reader, camera).

As per claim 4, Balsan and Khan teach the invention according to claim 1 above. Balsan teaches wherein the data storage or access mechanism is further defined as computer-readable indicia disposed on the physical document (Balsan, Col 3, lines 54-59, the bearer tag 105 is a near field communication (NFC) tag, radio frequency identification (RFID) tag…that contains information related to the one or more corresponding services. The service information contained in the bearer tag 105 may include, for instance, one or more service codes to identify the one or more services represented by the bearer tag 105; Col 4, lines 44-51, the services platform 107 links the service information contained in the bearer tags 105a-105n with their corresponding services to activate, modify, or otherwise manage the services on the UEs 101a-101n. In certain embodiments, the services platform 107 also interacts with the network billing payment and billing for the services). In addition, Khan further teaches wherein the computer- readable indicia provides network-access or application-access to the instructions for subsequent Page 26 of 31AttyDktNo: 9066US1.014033.3449resource distributions between the resource provider and resource recipient to be, at least one of, requested and processed absent issuance of a physical resource distribution document (Khan, [0018] lines 22-26, wireless transceiver 108 residing in or on the smart poster may direct the wireless smart device to access a portion of merchant ordering and payment system 106 specific to the good or service advertised by the smart poster (e.g., portion could include any of management server 118, content provider server 122, or website 120, FIG. 2); [0036] lines 1-13, the consumer or user has the option to save and/or store the order in wallet application 116 of NFC enabled device 102 for future reference and submission along with business card information that may be obtained from smart poster 104. Orders may be also organized within wallet application 116 based upon business card information such as business name, food characteristics or genres, store characteristics or genres (e.g., burgers, fondue, vegan, shoe store, book store, children store, etc.) In one embodiment, consumers may place new orders (as subsequent resource distributions (payment distribution between user and merchant)) from a merchant via wallet application 116 to execute a previously stored order and payment without interfacing NFC enabled device 102 with poster 104.(as requested and processed electronically absent issuance of a physical resource distribution document)).



As per claim 5, Balsan and Khan teach the invention according to claim 4 above. Khan further teaches wherein the data receiver mechanism further comprises an image-capturing device configured to capture an image of the computer-readable indicia and wherein the processor is configured to read the computer-readable indicia to provide access to a network site or an application that stores the instructions and executes the instructions (Khan, [0021] lines 1-13, device 102 may also receive information regarding the ordering and payment of goods and/or services via interfacing with a barcode 114 included on smart poster. NFC enabled device 102 may include a camera that is used to scan or capture barcode 114 on smart poster 104. Barcode 114 may include a location identifier associated with the merchant ordering and payment system 106 for ordering and purchasing goods and/or services. An application of NFC enabled device 102 may read the barcode captured by the camera and extract the encoded information for directing the NFC enabled device 102 to merchant's website and/or a backend server or system 106 location for ordering and 

As per claim 6, Balsan and Khan teach the invention according to claim 1 above. Balsan further teaches wherein the data storage or access mechanism further comprises a short-range wireless tag embedded in the physical resource distribution document, wherein the short-range wireless tag stores the instructions for, at least one of, requesting and processing subsequent resource distributions between the resource provider and resource recipient (Balsan, Fig. 6A, 611; Col 3, lines 50-67, The system 100 also includes bearer tags 105a-105n with each bearer tag 105 corresponding, for example, to one or more services. In exemplary embodiments, the bearer tag 105 is a near field communication (NFC) tag…that contains information related to the one or more corresponding services. The service information contained in the bearer tag 105 may include, for instance, one or more service codes to identify the one or more services represented by the bearer tag 105; Col 10, lines 48-56, the bearer tag may be configured to activate any dependent features (e.g., a data plan) in addition to the requested service. For example, bearer tag 601 may be used to subscribe to an Mobile Mail e-mail service. In this example, the services platform 107 is configured to require a data plan when subscribing to the Mobile Mail service. On activation of the tag 601 by a UE 101, the services platform automatically initiates subscription to a data plan along with activating the service; Col 4, lines 4-7, short-range wireless communication technologies). In addition, Khan teaches the subsequent resource distributions absent issuance of a physical resource distribution document (Khan, Fig. 1, 102 NFC device, 104 Smart poster (as physical resource distribution document), 108 transceiver; [0036] lines 1-13, the consumer or user has the option to save and/or store the order in wallet application 116 of NFC enabled device 102 for future reference and submission along with business card information that may be obtained from smart poster 104. Orders may be also organized within wallet application 116 based upon business card information such as business name, food characteristics or genres, store characteristics or genres (e.g., burgers, fondue, vegan, shoe store, book store, children store, etc.) In one embodiment, consumers may place new orders (as subsequent resource distributions (payment distribution between user and merchant)) from a merchant via wallet application 116 to execute a previously stored order and payment without interfacing NFC enabled device 102 with poster 104)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Balsan with Khan because Khan’s teaching of saving the order information within the NFC enabled device that allow future order to be processed without interfacing NFC enabled device with poster would have provided Balsan’s system with the advantage and capability to enable the user to easily placing the order without entering the store which Improving the processing speed of the resource (transaction/payment) distribution.

As per claim 7, Balsan and Khan teach the invention according to claim 6 above. Balsan further teaches wherein the data receiver mechanism further comprises a short-range wireless receiver configured to, in response to the mobile communication device being within a prescribed near-field distance of the short-range wireless tag, read the instructions for subsequent resource distributions between the resource provider and resource recipient (Balsan, Col 3, lines 65-67, The UEs 101a-101n each include one or more readers capable of reading the bearer tags 105a-105n, e.g., a near field communication (NFC) reader; Col 4, lines 4-15, By way of example, NFC, RFID, contactless card, and similar technologies are short-range wireless communication technologies that enable the exchange of data between devices over short distances (e.g., the range for NFC is approximately 4 inches) (as prescribed near-field distance). In general, these technologies comprise two main components, a tag (e.g., attached to an object) and a reader (which can be implemented with the UEs 101a-101n). Communication between the reader and the tags occur wirelessly and may not require a line of sight between the devices; Col 12, lines 48-60, The device 703 reads the NFC tag and requests activation of the service via, for example, the services platform 107. If this is a first tap 705 by the device 703 on the bearer tag 701, the services platform 107 processes the request and activates the service according to a predetermined billing arrangement (e.g., bill the service directly to the user's phone bill). The services platform 107 displays a confirmation message 707 presenting the billing information and asking for the user's consent to proceed with the subscription) wherein the processor is configured to execute the instructions (Balsan, Fig. 1, user equipment (UE); Col 1, lines 41-45, an apparatus comprising a processor and a memory storing executable instructions that if executed cause the apparatus to initiate determination of service information related to one or more services requested and processed absent issuance of a physical resource distribution document (Khan, Fig. 1, 102 NFC device, 104 Smart poster (as physical resource distribution document), 108 transceiver; [0036] lines 1-13, the consumer or user has the option to save and/or store the order in wallet application 116 of NFC enabled device 102 for future reference and submission along with business card information that may be obtained from smart poster 104. Orders may be also organized within wallet application 116 based upon business card information such as business name, food characteristics or genres, store characteristics or genres (e.g., burgers, fondue, vegan, shoe store, book store, children store, etc.) In one embodiment, consumers may place new orders (as subsequent resource distributions (payment distribution between user and merchant)) from a merchant via wallet application 116 to execute a previously stored order and payment without interfacing NFC enabled device 102 with poster 104)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Balsan with Khan because Khan’s teaching of saving the transaction information for future use without interfacing NFC enabled device with poster would have provided Balsan’s system with the advantage and capability to enable the user to easily placing the order without entering the store which Improving the processing speed of the resource (transaction/payment) distribution.


As per claim 8, Balsan and Khan teach the invention according to claim 1 above. Khan further teaches requesting and processing subsequent resource distributions between the resource provider and resource recipient using a real-time processing network that provides for real-time distribution of resources from a first resource depository associated with the resource provider to a second resource depository associated with the resource recipient (Khan, [0018] lines 22-26, wireless transceiver 108 residing in or on the smart poster may direct the wireless smart device to access a portion of merchant ordering and payment system 106 specific to the good or service advertised by the smart poster (e.g., portion could include any of management server 118, content provider server 122, or website 120, FIG. 2); [0019], lines 21-23, direct NFC enabled device 102 to information (e.g., a website) regarding products or services available for order and purchase; [0022] lines 2-6, provide a location identifier associated with the merchant ordering and payment system 106 a wallet application 116 is configured to contact a specialized server (e.g., a management server 118 FIG. 2) (as distribution of resources from a first resource depository (wallet application) and second resource depository (management server) for processing the transaction/payment/resources).

As per claim 9, Balsan and Khan teach the invention according to claim 1 above. Khan further teaches wherein the instructions further comprise instructions for loading subsequent requests for resource distribution within a resource distribution application or online portal (Khan, [0024] lines 7-12, store the order with future reference and submission along with business card information that may be obtained from smart poster 104. Orders may be also organized within wallet application 116 based upon business card information such as business name, food characteristics or genres, store characteristics or genres (e.g., burgers, fondue, vegan, shoe store, book store, children store, etc.) In one embodiment, consumers may place new orders (as subsequent resource distributions (payment distribution between user and merchant)) from a merchant via wallet application 116 to execute a previously stored order and payment without interfacing NFC enabled device 102 with poster 104).

As per claim 10, Balsan and Khan teach the invention according to claim 1 above. Khan further teaches wherein the data storage or access mechanism further stores or provides access to credentials associated with the resource provider for, at least one of, requesting and processing subsequent resource distributions between the resource provider and resource recipient absent issuance of a physical resource distribution document (Khan, [0026] lines 16-24, Wallet application 116 may communicate an order identification code, user phone number, and credentials (as credentials associated with the resource provider) and mobile phone number to merchant ordering system 106. Payment credentials will be processed by merchant ordering and payment system 106 to pay for the desired good, and details such as a quantity, color, size, or the like can be specified using wallet application 116; also see [0036] lines 1-13, the consumer or user has the option to save and/or store the order in wallet application 116 of NFC enabled device 102 for future reference and submission along with business card information that may be obtained from smart poster 104…consumers may place new orders (as subsequent resource distributions (payment distribution between user and merchant)) from a merchant via wallet application 116 to execute a previously stored order and payment without interfacing NFC enabled device 102 with poster 104).

As per claim 11, Balsan teaches the invention substantially as claimed including An apparatus for facilitating electronic resource distribution (Balsan, Fig. 1, 100, 107 services platform, 101n user equipment (UE); Col 2, lines 17-19, FIG. 1 is a diagram of a communication system capable of managing services using bearer tags; Col 9, lines 25-28, the use of a one tap mode of operation for managing (e.g., activating, subscribing, etc.) a service may improves overall convenience to the user when accessing the service), the apparatus comprising: 
a physical resource distribution document configured to authorize distribution of resources from a resource provider to a resource recipient identified on the physical resource distribution document (Balsan, Fig. 1, 105n Bearer Tag; Fig. 6A, 601 Mobile Mail $4.99/month…Tap to subscribe; Col 3, lines 62-65, The bearer tags 105a-105n…printed on any of a variety of materials capable of supporting the tag (e.g., packaging material, a sticker, a poster, a card, etc.) (as physical resource distribution document); Col 4, lines 44-51, the services platform 107 links the service information contained in the bearer tags 105a-105n with their corresponding services to activate, modify, or otherwise manage the services on the UEs 101a-101n. In certain embodiments, the services platform 107 also interacts with the network billing system 109 to coordinate payment and billing for the services; Col 12, Table 2, scenario (3) Bearer tag 105 is used to trigger authorization to download an application; Fig. 9a, 901 Consumer taps the device to the NFC tag to activate the service; [Examiner noted: the bearer tag contains the service subscription (as resources distribution) information that once taped by the consumer device to authorize the distribution of the services/resources from server platform to user equipment]); and 
a data storage or access mechanism disposed on or within the physical document, wherein the data storage or access mechanism stores or provides access to instructions for subsequent resource distributions between the resource provider and the resource recipient (Balsan, Fig. 6A, 611; Col 3, lines 50-67, The system 100 also includes bearer tags 105a-105n with each bearer tag 105 near field communication (NFC) tag (as data storage or access mechanism)…that contains information related to the one or more corresponding services. The service information contained in the bearer tag 105 may include, for instance, one or more service codes to identify the one or more services represented by the bearer tag 105. It is contemplated that in other embodiments, the bearer tag 105 may contain additional service related information (e.g., expiration date, use restrictions, etc.); Col 10, lines 48-56, the bearer tag may be configured to activate any dependent features (e.g., a data plan) in addition to the requested service. For example, bearer tag 601 may be used to subscribe to an Mobile Mail e-mail service. In this example, the services platform 107 is configured to require a data plan when subscribing to the Mobile Mail service. On activation of the tag 601 by a UE 101, the services platform automatically initiates subscription to a data plan along with activating the service [Examiner noted: the bearer tag/NFC provides access to instruction for the subscription (as subsequent resource distribution, also see Abstract, lines 7-9, initiates management of the one or more services based on the service information according to a predetermined or recurring billing arrangement) of the service between the service platform and UE]).

Balsan fails to specifically teach the subsequent resource distributions requested and processed electronically absent the physical resource distribution document.

requested and processed electronically absent the physical resource distribution document (Khan, Fig. 1, 102 NFC device, 104 Smart poster (as physical resource distribution document), 108 transceiver; [0036] lines 1-13, the consumer or user has the option to save and/or store the order in wallet application 116 of NFC enabled device 102 for future reference and submission along with business card information that may be obtained from smart poster 104. Orders may be also organized within wallet application 116 based upon business card information such as business name, food characteristics or genres, store characteristics or genres (e.g., burgers, fondue, vegan, shoe store, book store, children store, etc.) In one embodiment, consumers may place new orders (as subsequent resource distributions (payment distribution between user and merchant)) from a merchant via wallet application 116 to execute a previously stored order and payment without interfacing NFC enabled device 102 with poster 104.(as requested and processed electronically absent issuance of a physical resource distribution document)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Balsan with Khan because Khan’s teaching of saving the order information within the NFC enabled device that allow future order to be processed without interfacing NFC enabled device with poster would have provided Balsan’s system with the advantage and capability to enable the user to easily placing the order without entering the store which Improving the processing speed of the resource (transaction/payment) distribution.

As per claims 12-13, they are apparatus claims of claims 2 and 4 respectively above. Therefore, they are rejected for the same reason as claims 2 and 4 respectively above.

As per claim 14, it is an apparatus claim of claim 6 above. Therefore, it is rejected for the same reason as claim 6 above. In addition, Balsan further teaches wherein the data storage or access mechanism further comprises a Near-Field Communication (NFC) tag embedded in the physical resource distribution document (Balsan, Fig. 6A, 611; Col 3, lines 50-67, The system 100 also includes bearer tags 105a-105n with each bearer tag 105 corresponding, for example, to one or more services. In exemplary embodiments, the bearer tag 105 is a near field communication (NFC) tag (as data storage or access mechanism)…that contains information related to the one or more corresponding services).

As per claims 15-17, they are apparatus claims of claims 8-10 respectively above. Therefore, they are rejected for the same reason as claims 8-10 respectively above.

As per claim 18, it is a method claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.

As per claim 19, Balsan and Khan teach the invention according to claim 18 above. Balsan further teaches wherein disposing a data storage or access mechanism on or within a physical resource distribution document further comprises disposing computer- readable indicia on the physical resource distribution document (Balsan, Col 3, lines 54-59, the bearer tag 105 is a near field communication (NFC) tag, radio frequency identification (RFID) tag (as disposing computer- readable indicia)…that contains information related to the one or more corresponding services. The service information contained in the bearer tag 105 may include, for instance, one or more service codes to identify the one or more services represented by the bearer tag 105).

As per claim 20, Balsan and Khan teach the invention according to claim 18 above. Balsan further teaches wherein disposing a data storage or access mechanism on or within a physical resource distribution document further comprises embedding a Near- Field Communication (NFC) tag within the physical resource distribution document (Balsan, Col 3, lines 54-59, the bearer tag 105 is a near field communication (NFC) tag, radio frequency identification (RFID) tag…that contains information related to the one or more corresponding services. The service information contained in the bearer tag 105 may include, for instance, one or more service codes to identify the one or more services represented by the bearer tag 105).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195